Fourth Court of Appeals
                                  San Antonio, Texas
                                          August 25, 2016

                                        No. 04-15-00280-CR

                                         Driss NASSOURI,
                                              Appellant

                                                v.

                                        The STATE of Texas,
                                              Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2608
                          Honorable Steve Hilbig, Judge Presiding


                                          ORDER
Sitting: Karen Angelini, Justice
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice

      The panel has considered Appellant’s motion for rehearing and motion to abate; the
motions are DENIED. See TEX. R. APP. P. 49.3.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court